Citation Nr: 9926187	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  98 00 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
postoperative thrombophlebitis of the right leg, with 
varicose veins.

2.  Entitlement to an evaluation in excess of 30 percent for 
thrombophlebitis of the left leg, with varicose veins.

3.  Entitlement to a compensable evaluation for postoperative 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the veteran's claims on 
appeal.  The veteran, who had active service from July 1970 
to July 1974, appealed that decision to the BVA and the case 
was referred to the Board for appellate review. 

In July 1998, the veteran submitted a letter written to his 
employer concerning treatment received for chest pain.  In 
September 1998, the veteran reported that he had recently 
been hospitalized for unstable angina.  He stated further "I 
am enclosing a copy of my discharge summary and would like 
for this to be added to my statement of case [sic] for my 
appeal."  It is unclear whether the veteran is requesting 
the RO to consider a claim of entitlement to service 
connection for unstable angina.  The veteran is requested to 
clarify whether he wishes the RO to consider such a claim.


FINDINGS OF FACT

1.  Postoperative thrombophlebitis of the right leg, with 
varicose veins, is not shown to manifest persistent swelling, 
subsiding only very slightly and incompletely with recumbency 
elevation, with pigmentation cyanosis, eczema or ulceration, 
or persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  

2.  Postoperative thrombophlebitis of the left leg, with 
varicose veins, is not shown to manifest persistent swelling, 
subsiding only very slightly and incompletely with recumbency 
elevation, with pigmentation cyanosis, eczema or ulceration, 
or persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  

3.  Postoperative hemorrhoids are no more than mild or 
moderate. 


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent for postoperative thrombophlebitis of the right leg, 
with varicose veins, have not been met.  38 U.S.C.A. § 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.104, Diagnostic 
Code 7121 (1996) and Diagnostic Code 7121 (1998).

2.  The schedular criteria for an evaluation in excess of 30 
percent for thrombophlebitis of the left leg, with varicose 
veins, have not been met.  38 U.S.C.A. § 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.104, Diagnostic Code 7121 
(1996) and Diagnostic Code 7121 (1998).

3.  The schedular criteria for a compensable evaluation for 
hemorrhoids have not been met.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Code 
7336 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter the Board finds that the veteran's 
claims are well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran is seeking an increased rating an 
assertion of an increase in severity is sufficient to render 
the increased rating claim well-grounded.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992). 

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  See 
38 U.S.C.A. § 1155.  While a disability must be evaluated in 
relation to its history, 38 C.F.R. § 4.1, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (1998).


I.  Thrombophlebitis

The veteran essentially contends that the current 30 percent 
evaluations for thrombophlebitis of both the right and left 
legs do not accurately reflect the severity of either 
disability.  He maintains that he suffers from severe pain 
and swelling in the lower extremities, worse in the morning 
and after standing or walking.  

Service connection for varicose veins of the right leg was 
granted in August 1976, and a 10 percent evaluation was 
assigned, effective April 1976.  That decision was based on 
service medical records that noted surgical treatment for 
varicose veins in the right leg, and on VA examination report 
that indicated moderately prominent varicose veins in the 
right leg.  In March 1977, the RO increased the evaluation to 
20 percent, based on VA treatment records that noted an acute 
and effuse thrombosis in the right calf, treated by blood 
thinners.  Following hospitalization from December 1977 to 
January 1978 for an exacerbation of varicose veins, the 
veteran was diagnosed with bilateral thrombophlebitis.  The 
RO, in June 1978, discontinued the rating for varicose veins, 
right leg, and granted service connection for two separate 
disabilities, thrombophlebitis of the right lower extremity, 
evaluated as 30 percent disabling, and thrombophlebitis of 
the left lower extremity, evaluated as 10 percent disabling, 
both effective October 1977.

In November 1983, the RO increased the evaluation for 
thrombophlebitis, left leg, with varicose veins, to 30 
percent, effective September 1983.  This decision was based 
on a VA examination report that indicated tenderness about 
the ankles, 1+ pitting edema of both ankles, positive Homan's 
sign on the right, active bilateral thrombophlebitis, with 
numerous varicosities above both ankles, dilated long 
saphenous bilaterally and dilated short saphenous and 
tributaries on the right.  The 30 percent evaluations for 
both legs have remained in effect to the present.

VA treatment records noted one week's hospitalization in 
January 1996 for recurrent deep vein thrombosis.  The veteran 
was admitted with complaints of pain and swelling in the 
right calf area.  Tenderness and induration was noted on the 
posterior right calf with a positive Homan's sign.  Doppler 
ultrasound of the leg failed to detect any clot and the 
veteran was discharged with a prescription of Coumadin and 
told to return in three weeks.  His VA physician wrote a 
letter to his employer stating that the veteran needed to 
take two days off from work due to "a medical condition 
involving leg clots."  Treatment records from October 1996 
to March 1997 reported ongoing treatment.  The veteran 
complained of increased pain when getting up in the morning.  
An entry noted that he wore support hose but that these 
seemed to increase his swelling.  The veteran continued to be 
prescribed various anticoagulant medications.

The veteran underwent a VA examination in May 1997.  He 
complained that his problems with poor circulation had been 
increasing over the past six years, and had become more 
intense in the past year.  He reported "increased 
painfulness with standing a long time with burning, itching 
and generalized ache," the right leg more intense than the 
left, with occasional pain behind the knees so severe that he 
has to sit or lie down to rest the knees and increase the 
circulation.  The examiner was unable to palpate any pulses 
in either leg and described the veteran's circulation as 
"poor," with very prevalent varicosities.  The examiner 
stated that a recent Doppler study showed circulation in both 
feet, better in the right foot.

The skin on the veteran's left foot was described as dark 
blue with some redness in the toes.  The right foot was "a 
lighter darkness, more red than darker blue."  The left foot 
was cooler than the right foot but both feet were cooler than 
above the ankles.  There were varicosities in both feet and 
ankles, and numerous superficial veins were open.  There were 
"very tortuous varicosities in the calf region, [with] 
numerous spider veins that are very hot to touch on the 
lateral and medial aspect of both ankles."  The feet were 
very tender to touch.  The veteran had paresthesias from the 
knee down to the great toe.  The examiner diagnosed status 
post thrombophlebitis, right leg, with residuals of pain and 
burning and very poor circulation, severe varicosities in 
bilateral lower legs, and severe peripheral vascular disease.

VA treatment records from July 1997 noted that the veteran 
had venous insufficiency but no ulcers, and minimal edema, 
well controlled with compression stockings.  

The veteran was reexamined by the VA in May 1998.  He 
complained of daily swelling of the ankles, with severe 
varicosities around the ankles and on the right calf, with 
"progressive left leg varicosities."  In addition, he 
complained of chronic soreness behind the right knee, 
described as a throbbing deep ache, constantly present, with 
varying degrees of severity.  After standing for three 
minutes, the pain would increase, and after walking for ten 
minutes, the pain would increase causing him to limp.  He 
reported attempting to use an exercise bicycle twice a week 
for 20 minutes, and having to stop due to pain in the right 
calf, behind the right knee, and in the ankle.  He stated 
that for the past year or more, his swelling is no longer 
relieved with elevation.  He reported having used 67 days of 
leave from work due to his leg problems.  

The examiner observed scattered large varicose veins across 
the anterior right proximal lower extremity and in the calf, 
and superficial varicosities in the ankles bilaterally, and 
in the right calf, foot, and in-step.  There were no ulcers, 
eczema or "stasis changes of the skin," no pitting edema, 
and no board-like condition of the calf.  The examiner noted 
that there was some generalized tenderness of the right calf, 
but there were no cord-like hard varicosities indicating 
phlebitis.  The examiner commented that a review of the 
veteran's chart revealed that the veteran has chronic pain 
relieved by medication.

The veteran submitted a 30 page personal "health journal" 
or diary detailing the symptoms he experienced every day from 
November 1997 to June 1998.  This journal indicated primarily 
that, on a daily basis, the veteran suffered from pain in the 
ankles and calves when waking in the morning, exacerbated by 
walking or standing, often, but not always, relieved by 
medication at night, with some relief achieved by elevating 
the legs.  Because of his pain, he missed a number of days 
from work.  The veteran's wife submitted a statement 
asserting that the veteran has difficulty putting weight on 
his legs when he gets up in the morning, that his ankles are 
puffy and swollen when he comes home from work, that he has 
to prop them up as soon as he gets home, and that many 
evenings it is hard for him to walk around the house.  She 
stated further that the veteran's pain medication makes him 
very groggy when he wakes up in the morning.

VA hospitalization records from July 1998 noted that the 
veteran was admitted for chest pain of unknown etiology.  
These records also noted a diagnosis of superficial 
thrombophlebitis that was treated by elevating the right leg 
and using warm compresses.  This brought down the swelling 
and the pain.  Upon discharge, his treating physician stated 
that the veteran should not return to work "until he follows 
up with his primary care doctor."

The Board notes that by regulatory amendment, effective 
January 12, 1998, substantive changes were made to the 
schedular criteria for evaluating diseases of the arteries 
and veins as set forth at 62 Fed. Reg. 65219 (1997) (codified 
at 38 C.F.R. § 4.107).  Where the law or regulations change 
while a case is pending, however, the version most favorable 
to the claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  Both the old and the new criteria for rating the 
veteran's disabilities must therefore be considered.  
However, this change in the regulations does not apply prior 
to January 12, 1998.  See Rhodan v. West, 12 Vet. App. 55 
(1998).  The RO has evaluated the veteran's disabilities 
under both the old and the current regulations and determined 
that the old criteria are more favorable to the veteran.  

Under the criteria in effect prior to the change in 
regulations, under 38 C.F.R. § 4.104, Diagnostic Code 7121, a 
30 percent evaluation is warranted for phlebitis or 
thrombophlebitis, unilateral, with persistent swelling of the 
leg or thigh, increased on standing or walking for one or two 
hours, readily relieved by recumbency, moderate 
discoloration, pigmentation and cyanosis.  The next highest 
evaluation is 60 percent, which is warranted for persistent 
swelling, subsiding only very slightly and incompletely with 
recumbency elevation, with pigmentation cyanosis, eczema or 
ulceration.  When phlebitis is present in both lower 
extremities, the bilateral factor is to be applied.

Following the change in the regulations, the evaluations of 
10, 30, 60 and 100 percent were replaced by evaluations of 0, 
10, 20, 40, 60 and 100 percent.  A 40 percent evaluation is 
warranted under Diagnostic Code 7121 for post-phlebitic 
symptoms of any etiology manifested by persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent evaluation is warranted for 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  When 
phlebitis is present in both lower extremities, the bilateral 
factor is to be applied.

The Board notes that, prior to the January 1998 change in the 
regulations, a 60 percent evaluation was the highest 
contemplated evaluation for bilateral varicose veins under 
Diagnostic Code 7120.  Thus, in view of the fact that the 
veteran is receiving a 30 percent evaluation for each leg 
under Diagnostic Code 7121, which relates to phlebitis, an 
increased overall rating, with consideration of the bilateral 
factor, is not available to the veteran using the diagnostic 
code for varicose veins instead of thrombophlebitis, under 
the old regulations.  Subsequent to the change in the 
regulations, evaluations of 40, 60 and 100 percent for 
varicose veins are potentially available for each leg, under 
Diagnostic Code 7020.  The criteria for these evaluations, 
however, are identical to the criteria for the same 
percentage evaluations under Diagnostic Code 7121 for post-
phlebitic syndrome of any etiology.  Thus, a higher 
evaluation is still not available to the veteran under 
Diagnostic Code 7120 than under Diagnostic Code 7121 as the 
rating criteria are identical for both diagnostic codes.  

Following a complete review of all the evidence, the Board 
finds that the preponderance of the evidence indicates that, 
under the old regulations, the disability picture of both 
postoperative thrombophlebitis of the right leg, with 
varicose veins, and thrombophlebitis of the left leg, with 
varicose veins, more closely approximate persistent swelling 
of the leg or thigh, increased on standing or walking for one 
or two hours, readily relieved by recumbency, moderate 
discoloration, pigmentation and cyanosis, than they 
approximate persistent swelling, subsiding only very slightly 
and incompletely with recumbency elevation, with pigmentation 
cyanosis, eczema or ulceration.  

Initially, the Board notes that the medical evidence 
indicates the presence of pigmentation cyanosis bilaterally, 
worse on the left.  There is no evidence, however, of eczema 
or ulceration on either leg.  The May 1998 examination report 
denied the presence of eczema or ulceration, and there is no 
medical evidence contradicting that finding.  In addition, 
the medical evidence indicates that the veteran's persistent 
swelling of the legs does respond to recumbency, as noted in 
the July 1998 hospitalization report.  Furthermore, the 
veteran and his wife both indicated that the veteran does 
receive relief from elevating his legs.  For these reasons, 
the Board finds that an evaluation in excess of 30 percent is 
not warranted under the old regulations for disabilities of 
both the right and left lower extremities  

In addition, the Board finds that the preponderance of the 
evidence indicates that, under the current regulations, an 
increased evaluation is also not warranted.  While the 
veteran and his wife have indicated convincingly that the 
veteran suffers from persistent edema, the most recent VA 
examination report indicated no stasis pigmentation, eczema, 
or ulceration.  Therefore the criteria for a higher 
evaluation have not been met for both postoperative 
thrombophlebitis of the right leg, with varicose veins, and 
thrombophlebitis of the left leg, with varicose veins.  

The veteran has argued that bilateral thrombophlebitis 
interferes with employment.  Accordingly, the RO considered 
the applicability of 38 C.F.R. § 3.321(b)(1) (1998) in the 
November 1997 Statement of the Case.  Following a careful 
review of the claims folder, the Board finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  Id.  
In this regard, the Board notes initially that the current 
evaluations contemplate some interference with employment.   
However, while the veteran has maintained that he has missed 
a number of days from work due to his bilateral leg 
disability, he has presented no objective evidence that such 
interference is marked, or beyond that level of interference 
contemplated by the current evaluations.  

Furthermore, the objective evidence of work interference 
presented by the veteran indicates that such interference has 
been due to treatment for non-service connected unstable 
angina and not thrombophlebitis of the legs.  Nor has the 
veteran presented evidence that his leg disabilities have 
necessitated frequent periods of hospitalization.  While the 
veteran was hospitalized for recurrent deep vein thrombosis 
in January 1996, the majority of his treatment for his 
service-connected disabilities have been on an outpatient 
basis.  In the absence of such factors as marked interference 
with employment or frequent periods of hospitalization, the 
Board finds that criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  


II.  Hemorrhoids

The veteran essentially contends that the current 
noncompensable evaluation for hemorrhoids does not accurately 
reflect the severity of his disability.  He maintains that 
his hemorrhoids have been getting worse as he gets older, and 
that they hurt and itch and cause back pain.  He states that 
the pain is worse after he has been traveling in a car for 
over an hour.  

Service connection for hemorrhoids was granted in August 1976 
and a noncompensable evaluation was assigned, effective from 
April 1976.  That decision was based on the veteran's service 
separation examination report that noted the presence of 
hemorrhoids, and on a VA examination report that indicated no 
active symptoms.  The veteran underwent a hemorrhoidectomy in 
February 1981 and a temporary total (100 percent) evaluation 
under 38 C.F.R. § 4.30 was granted in April 1981, effective 
from January to April 1981.  The noncompensable evaluation 
was resumed thereafter and has remained in effect to the 
present date.  

A May 1997 VA examination report noted that since his last 
surgery, the veteran reported no recurring severe outbreak of 
hemorrhoids, with no gross bleeding or soiling, and very 
little incontinence or diarrhea.  The veteran did complain of 
hemorrhoids and itching in the perirectal area, with tenesmus 
"about once every two months."  He indicated that fecal 
leakage had not been a problem since 1981 and he had not been 
anemic "for years."  Overall, episodes of hemorrhoids were 
described as "rare . . ..  More a problem before the surgery 
of 1981."  Examination revealed a "very small internal 
hemorrhoid present."  The diagnosis was "status post 
hemorrhoidectomy times two with old skin tags present.  A 
very mild red rash around the perianal area with weakness of 
the sphincter wall between six and ten o'clock."  

The veteran submitted a 30-page personal "health journal" 
or diary detailing the symptoms he experienced every day from 
November 1997 to June 1998.  This journal indicates only one 
episode of hemorrhoids, in June 1998.  

Under 38 C.F.R. § 4.114, Diagnostic Code 7336, a 20 percent 
evaluation is warranted for external or internal hemorrhoids, 
with persistent bleeding and with secondary anemia, or with 
fissures.  A 10 percent evaluation is warranted for large or 
thrombotic, irreducible hemorrhoids, either external or 
internal, with excessive redundant tissue, evidencing 
frequent recurrences.  A noncompensable evaluation is 
warranted for mild or moderate hemorrhoids.  In view of the 
examination report that noted that since his last surgery, 
there have been no recurring severe outbreak of hemorrhoids, 
with only a "very small internal hemorrhoid" detected by 
the examiner, and in view of the veteran's own health journal 
that indicated only one episode of hemorrhoids over an eight 
month period, the Board finds that the preponderance of the 
evidence indicates symptoms no more severe than mild or 
moderate hemorrhoids.  Therefore, a compensable evaluation is 
not warranted for hemorrhoids. 




ORDER

An evaluation in excess of 30 percent for postoperative 
thrombophlebitis of the right leg, with varicose veins, is 
denied.

An evaluation in excess of 30 percent for thrombophlebitis of 
the left leg, with varicose veins, is denied.

A compensable evaluation for postoperative hemorrhoids is 
denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

